Citation Nr: 0638549	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-02 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of injuries 
to the head, neck and back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1972 until January 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California.  Subsequent to the issuance of that 
determination, the claims file was transferred to the RO in 
Nashville, Tennessee.

This matter was previously before the Board in October 2004.  
At that time, a remand was ordered to accomplish additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2006).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Following a review of the claims folder, it is determined 
that additional development is required in order to satisfy 
VA's obligations under the VCAA.  Specifically, the Board's 
prior remand in October 2004 directed the RO to obtain 
records associated with the veteran's disability claim with 
the Social Security Administration (SSA).  That remand also 
ordered the RO to obtain any available records of treatment 
from a VA medical facility in Millington, Tennessee, where 
the veteran claimed that she had received care for the 
disabilities in question.  

While the veteran's SSA records have been associated with the 
claims folder, there is no indication that the other remand 
directive has been complied with.  Indeed, the claims folder 
fails to demonstrate that any research requests were made to 
the VA medical facility in Millington, Tennessee.  In this 
regard, it is noted that remand instructions of the Board are 
neither optional nor discretionary.  Indeed, the Board errs 
as a matter of law when it fails to ensure compliance, and 
further remand will be mandated.  See Stegall v. West, 11 
Vet. App. 268 (1998). 

The Board further observes that it is not entirely clear from 
the veteran's statements whether the treatment she received 
in Millington was actually provided at a VA facility or 
rather at a Naval Medical Center.  This should be clarified 
prior to requesting any records.


Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request 
that she clarify whether her claimed 
treatment in Millington, Tennessee, 
between January 1973 and January 1974 
was at a VA medical center or a Naval 
medical center.  

2.  If the veteran responds to the above 
request for information, then contact the 
appropriate medical facility based on the 
information that she provides.  Any 
negative search must be clearly 
documented in the claims folder.  

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



